

116 HCON 5 IH: Expressing support for temporary protected status for Haitian nationals currently residing in the United States, and for other purposes.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 5IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Hastings (for himself, Mr. McGovern, Ms. Moore, Mrs. Watson Coleman, and Ms. Shalala) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing support for temporary protected status for Haitian nationals currently residing in the
			 United States, and for other purposes.
	
 Whereas in October of 2016, Hurricane Matthew devastated Haiti killing over 1,000 people, directly affected 2.1 million people including the internal displacement of 175,000 and 1.4 million people in need of urgent humanitarian aid;
 Whereas the storm damage has been estimated to be $1,000,000,000, or about 11.4 percent of the gross domestic product of Haiti;
 Whereas Hurricane Matthew was the worst hurricane to hit Haiti in over 50 years; Whereas the Department of State warns United States citizens that current conditions make it unsafe to travel to southern Haiti due to the devastation wrought by Hurricane Matthew including roads made impassable by landslides, damaged roads, bridge failures and widespread damage to buildings and critical infrastructure;
 Whereas the total value of crop losses is estimated to be $360 million; Whereas approximately 45 percent of Haiti’s southwest piped water supply was damaged by Hurricane Matthew;
 Whereas Haiti continues to struggle to address the devastating 2010 Cholera outbreak that has killed over 9,000 Haitians and infected almost 800,000 Haitians;
 Whereas these conditions make it dangerous and inappropriate to forcibly repatriate Haitians at this time;
 Whereas the Secretary of Homeland Security may grant temporary protective status (TPS) in accordance with section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) to nationals of a country in which environmental or political events have occurred that make it temporarily unsafe to deport them;
 Whereas the Secretary of Homeland Security has granted TPS to nationals of other countries under similar conditions, including Nicaragua and Honduras in 1999 following Hurricane Mitch, and El Salvador in 2001 following severe earthquakes; and
 Whereas granting Haitian nationals TPS would preserve the estimated $1,000,000,000 in remittances sent each year to Haiti from Haitians in the United States, which currently outweigh the amount of foreign assistance given by the United States to Haiti and are crucial to the recovery of Haiti: Now, therefore, be it
	
 That the Congress— (1)supports the granting of temporary protected status to Haitian nationals currently residing in the United States;
 (2)supports the Haitian people and the Government of Haiti as they work to rebuild from years of natural disasters, economic hardship, and political turmoil; and
 (3)acknowledges that it is in the best economic and security interests of the United States for Haiti to be a safe, stable, and productive country.
			